


EXHIBIT 10.16


MLA No. RI0218E
MASTER LOAN AGREEMENT


THIS MASTER LOAN AGREEMENT is entered into as of August 21, 2012 among FARM
CREDIT SERVICES OF AMERICA, FLCA, FARM CREDIT SERVICES OF AMERICA, PCA
(collectively, "Lead Leader"), and LINCOLNWAY ENERGY, LLC, Nevada, Iowa (the
"Company").


BACKGROUND


FLCA and the Company are parties to a Master Loan Agreement dated March 24, 2005
as amended (the "Existing Agreement"). Hereinafter, the term "Lead Lender" shall
mean FLCA, PCA or both, as applicable in the context. Pursuant to the terms of
the Existing Agreement, the parties entered into one or more Supplements
thereto. Lead Lender and the Company now desire to amend and restate new
Supplements that may be issued thereunder. For that reason and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged).
Lead Lender and the Company hereby agree that the Existing Agreement shall be
amended and restated to read as follows:


SECTION 1.    Supplements.    In the event the Company desires to borrow from
Lead Lender and Lead Lender is willing to lend to the Company, or in the event
Lead Lender and the Company desire to consolidate any existing loans hereunder,
the parties will enter into a Supplement to this agreement (a "Supplement").
Each supplement will set forth the amount of the loan, the purpose of the loan,
the interest rate or rate options applicable to the loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan. As of the date hereof, the
following Supplements are outstanding hereunder and shall be governed by the
terms and conditions hereof: (A) the Monitored Revolving Credit Supplement dated
of even date herewith and numbered RIA218S02; and (B) the Revolving Term Loan
Supplement dated of even date herewith and numbered RIA218T02C (the "Revolving
Term Loan Supplement").


SECTION 2.    Sale of Participation Interests and Appointment of Administrative
Agent.    The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Lead Lender is selling a
participation interest in this Master Loan Agreement and related Supplements,
Lead Lender is selling a participation interest in this Master Loan Agreement
Supplements executed concurrently herewith to CoBank, ACB. Pursuant to an
Amended and Restated Administrative Agency Agreement of even date herewith
("Agency Agreement"), Lead Lender has appointed CoBank, ACB, to act as
Administrative Agent ("Agent") to act in place of Lead Lender hereunder and
under the Supplements and any security documents to be executed thereunder. All
funds to be advanced hereunder shall be made by Agent, all repayments by the
Company hereunder shall be made to Agent, and all notices to be made to Lead
Lender hereunder shall be made to Agent. Agent shall be solely responsible for
the administration of this agreement, the Supplements and the security documents
to be executed by the Company thereunder and the enforcement of all rights and
remedies of Lead Lender hereunder and thereunder. Company acknowledges the
appointment of Agent and consents to such appointment.


SECTION 3.    Availability.    Loans will be made available on any day on which
Agent and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
that 12:00 Noon Company's local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and Agent shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.


SECTION 4.    Repayment.    The Company's obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company's local time of its intent to
pay by wire and funds received after 3:00 p.m. Company's local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice). Credit for payment by

E-3

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

check will not be given until the later of: (A) the day on which Agent receives
immediately available funds; or (B) the next business day after receipt of the
check.


SECTION 5.    Capitalization.    The Company agrees to purchase voting (Class D)
or non-voting (Class E) stock in Farm Credit Services of America, ACA (currently
a minimum of $1,000.00 worth of stock consisting of at least 200 shares of $5.00
par value stock) as required under the policy of Lead Lender at the time of
acquisition. Lead Lender policy may change from time to time. Lead Lender shall
have a first lien on the stock for payment of any liability of the Company to
Lead Lender. Said stock shall be owned as follows:


Owner Name:    Lincolnway Energy, LLC        SSN/TIN: 20-1118105


The Company authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock:


[masterloanagreementnamechang.jpg]




SECTION 6.    Security.    The Company's obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Lead Lender (including
Lead Lender's parent company, as applicable). In addition, the Company agrees to
grant to Lead Lender, by means of such instruments and documents as Agent shall
require, a first lien (subject only to exceptions approved in writing by Agent)
on all personal property of the Company, and on all real property of the
Company, whether now existing or hereafter acquired. As additional security for
those obligations: (A) the Company agrees to grant to Lead Lender, by means of
such instruments and documents as Agent shall require, a first priority lien on
such of its other assets, whether now existing or hereafter acquired, as Agent
may from time to time require; and (B) the Company agrees to grant to Lead
Lender, by means of such instruments and documents as Agent shall require, a
first priority lien on all realty which the Company may from time to time
acquire after the date hereof. Lead Lender may at its discretion assign
collateral to the Agent under the Agency Agreement.


SECTION 7.    Conditions Precedent.


(A)    Conditions to Initial Supplement.    Lead Lender's obligation to extent
credit under the initial Supplement hereto is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:


This Agreement, Etc. A duly executed copy of this agreement and all instruments
and documents contemplated hereby.


(B)    Conditions to Each Supplement.    Lead Lenders obligation to extend
credit under each Supplement, including the initial Supplement, is subject to
the conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:


(1)    Supplement.    A duly executed copy of the Supplement and all instruments
and documents contemplated thereby.


(2)    Evidence of Authority.    Such certified board resolutions, certificated
of incumbency, and other evidence that Agent may require that the Supplement,
all instruments and documents executed in connection therewith, and, in the case
of initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.


(3)    Fees and Other Charges.    All fees and other charges provided for herein
or in the Supplement.


(4)    Evidence of Perfection, Etc. Such evidence as Agent may require that Lead
Lender has a duly perfected first priority lien on all security for the
Company's obligations, and that the Company is in compliance with Section 9(D)
hereof.
    

E-4

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

(C)    Conditions to Each Loan. Lead Lender's obligation under each Supplement
to make any loan to the Company thereunder is subject to the condition that no
"Event of Default" (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a "Potential Default"), shall have occurred and be continuing.


SECTION 8.    Representations and Warranties.
    
(A)    This Agreement. The Company represents and warrants to Lead Lender and
Agent that as of the date of this agreement:


(1)     Compliance.    The Company and, to the extent contemplated hereunder,
each "Subsidiary" (as defined below), is in compliance with all of the terms of
this agreement, and no Event of Default or Potential Default exists hereunder.


(2)     Subsidiaries.    The Company has no "Subsidiary(ies)" (as defined
below). For purpose hereof, a "Subsidiary" shall mean a corporation of which
shares of stock having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation are owned, directly or
indirectly, by the Company.


(B)    Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Lead Lender and Agent that:
        
(1)    Applications.    Each representation and warranty and all information set
forth i any application or other documents submitted in connection with, or to
induce Lead Lender to enter into, such Supplement, is correct in all material
respects as of the date of the Supplement.


(2)    Conflicting Agreements, Etc.    This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the "Loan Documents"), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company's bylaws, articles of incorporation,
or other organizational documents.
    
(3)    Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Lead Lender).


(4)    Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement ma be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors' rights generally.


SECTION 9.    Affirmative Covenants.    Unless otherwise agreed to in writing by
Agent while this agreement is in effect, the Company agrees to and with respect
to Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:


(A)    Eligibility. Maintain its status as an entity eligible to borrow form
Lead Lender.


(B)    Corporate Existence, Licenses, Etc. (1) Preserve and keep in full force
and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (2) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (3)
obtain and maintain all licenses, certificated, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
require by law, rule, regulation, ordinance, code, order, and the like
(collectively, "Laws").


(C)    Compliance with Laws.    Comply in all material respects with all
applicable Laws, including, without limitation, all Laws relating to
environmental protection and any patron or member investment program that it may
have. In addition, the Company agrees to cause all persons occupying or present
on any of its properties, and to cause each Subsidiary to cause all persons
occupying or present on any of its properties, to comply in all material
respects with all environmental protection Laws.


(D)    Insurance. Maintain insurance with insurance companies or associations
acceptable to Agent in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as Agent may
request. All such policies insuring any

E-5

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

collateral for the Company's obligations to Lead Lender shall have mortgagee or
lender loss payable clauses or endorsements in form and content acceptable to
Agent. At Agent's request, all policies (or such other proof of compliance with
this Subsection as may be satisfactory to Agent) shall be delivered to Agent.


(E)    Property Maintenance.    Maintain all of its property that is necessary
to or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.


(F)    Books and Records.    Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles ("GAAP") consistently applied.


(G)    Inspection.    Permit Agent or its agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine its properties, books, and records, and to discuss its affairs,
finances, and accounts, with its respective officers, directors, employees, and
independent certified public accountants.


(H)    Reports and Notices.    Furnish to Agent:


(1)    Annual Financial Statements. As soon as available, but in no event more
than 90 days after the end of each fiscal year of the Company occurring during
the term hereof, annual consolidated and consolidating financial statements of
the Company and its consolidated Subsidiaries, if any, prepared in accordance
with GAAP consistently applied. Such financial statements shall: (a) be audited
by independent certified public accountants selected by the Company and
acceptable to Agent; (b) be accompanied by a report of such accountants
containing an opinion thereon acceptable to Agent; (c) be prepared in reasonable
detail and in comparative form; and (d) include a balance sheet, a state of
income, a statement of retained earnings, a statement of cash flows, and all
notes and schedules relating thereto.


(2)    Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, a consolidated balance sheet of the
Company and its consolidated Subsidiaries, if any, as of the end of such month,
a consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as Agent may specifically request, all prepared in
reasonable detail and in comparative form in accordance with GAAP consistently
applied and, if required by written notice from Agent certified by an authorized
officer or employee of the Company acceptable to Agent.


(3)    Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.


(4)    Notice of Non-Environmental Litigation.     Promptly after the
commencement thereof, notice of the commencement of all actions, suits, or
proceedings before any court, arbitrator, or governmental department,
commission, board, bureau, agency, or instrumentality affecting the Company or
any Subsidiary which, if determined adversely to the Company or any such
Subsidiary, could have a material adverse effect on the financial condition,
properties, profits, or operations of the Company or any such Subsidiary.


        
(5)    Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or criminal sanctions
related to alleged violations of such Laws, or which claim personal injury or
property damage to any person as a result of environmental factors or
conditions.


(6)    Bylaws and Articles. Promptly after any change in the Company's operating
agreement or articles of organization (or like documents), copies of all such
changes, certified by the Company's Secretary.


(7)    Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)4 and
(5) above.


(I)    Commodity Account Control Agreement(s). On or before November 1, 2012
provide to agent a duly executed original and/or replacement commodity account
control agreement(s) regarding the Company's commodity trading account(s) with
ADM Investor Services, Inc., in form an substance acceptable to Agent, and such
other evidence as Agent may require that such agreement(s) have been duly
authorized and executed.



E-6

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

(J)    Grain Contracts. On or before November 1, 2012 provide to Agent copies of
grain contracts in form and content acceptable to Agent.


(K)    Risk Management Policy. On or before November 1, 2012 provide to Agent an
updated Risk Management Policy in form and content acceptable to Agent.


SECTION 10.     Negative Covenants. Unless otherwise agreed to in writing by
Agent, while this agreement is in effect the Company will not:
(A)     Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
banker's acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (1) debt to
Lead Lender and/or Agent; (2) accounts payable to trade creditors incurred in
the ordinary course of business; (3) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; (4) unsecured
debt of the Company to Key Cooperative, in an aggregate amount not to exceed
$1,700,000.00; and (5) debt of the Company to miscellaneous creditors, in an
aggregate amount not to exceed $1,000,000.00, with terms and conditions
satisfactory to Agent.


(B)    Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, "Liens"). The forgoing restrictions
shall not apply to; (1) Liens in favor of Lead Lender and/or Agent; (2) Liens
for taxes, assessments, or governmental charges that are not past due; (3) Liens
and deposits under workers' compensation, unemployment insurance, and social
security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
and (7) Liens in favor of miscellaneous creditors to secure indebtedness
permitted hereunder.


(C)    Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.


(D)    Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.


(E)    Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contribution to, or otherwise invest in any person or entity, or form or
create any partnerships or joint ventures except: (1) trade credit extended in
the ordinary course of business.


(F)    Contingent Liabilities.    Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset, or stock purchase agreement, or any other agreement
designed to ensure any creditor against loss), for or on account of the
obligation of any person or entity, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of the Company's business.


(G)    Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company's present business
activities or operations.


(H)    Leases.    Create, incur, assume, or permit to exist any obligation as
lessee under operating leases or leases which should be capitalized in
accordance with GAAP for the rental or hire of any real or personal property,
except: (1) leases which do not in the aggregate require the Company to make
scheduled payments to the lessors in any fiscal year of the Company in excess of
$100,000.00; and (2) leases of up to and including 220 railroad cars under terms
and conditions acceptable to Agent.


(I)    Changes to Operating Agreements. Amend or otherwise make nay material
changes to the Company's Articles of Organization, Operating Agreement, and
ethanol and distillers grain marketing contracts.


(K)    Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the stockholders, or purchase, redeem, retire or otherwise acquire for
any value any of its capital stock, or allocate or otherwise set apart any sum

E-7

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

for any of the foregoing, except that in any fiscal year of the Company, the
Company may pay dividends in an amount up to 100% of its net income for the
prior fiscal year, provided that no Event of Default or Potential Default shall
have occurred and be continuing or would result therefrom.


SECTION 11.    Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:


(A)     Working Capital. The Company will have at the end of each period for
which financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than $10,000,000.00,
except that in determining current assets, any amount available under the
Revolving Term Loan Supplement (less the amount that would be considered a
current liability under GAAP if fully advanced hereto may be included.


(B)    Net Worth. The Company will have at the end of each period for which
financial statement are required to be furnished pursuant to Section 9(H) hereof
an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $45,000,000.00.


SECTION 12.    Events of Default. Each of the following shall constitute an
"Event of Default" under this agreement:


(A)    Payment Default. The Company should fail to make any payment required
under this agreement or any other Loan Document when due, or should fail to
purchase any equity in Lead Lender or Lead Lender's parent Association as and
when required by the Capital Plan and/or Bylaws of Lead Lender or its parent
Association.


(B)    Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.


(C)    Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(2), 9(H)(6) through 9(H)(8) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by Agent to the Company.


(D)    Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.


(E)    Cross-Default.    The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and Lead Lender or Agent, or between the Company and any affiliate of
Lead Lender or Agent, including without limitation Lead Lender Leasing Services
Corporation.


(F)    Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or nay
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
otherwise.


(G)    Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under Section 10(B)
hereof shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.


(H)    Insolvency, Etc. The Company or any Subsidiary shall: (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for , consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any

E-8

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation Law of any jurisdiction.


(I)    Material Adverse Change. Any material adverse change occurs, as
reasonably determined by Agent, the Company's financial condition, results of
operation, or ability to perform its obligations hereunder or under an
instrument or document contemplated hereby.


(J)    Revocation of Guaranty. Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company's obligations hereunder and under any Supplement shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability there of shall be contested by the
guarantor, surety or other maker thereof (the "Guarantor"), or the Guarantor
shall deny any further liability or obligations thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Lead Lender and/or Agent (including any
loan agreement or security agreement), or default set forth in Subsections (F)
through (H) here of shall occur with respect to the Guarantor.


SECTION 13.     Remedies. Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, Lead Lender shall have no obligation
to continue to extend credit to the Company and may discontinue doing so at
anytime without prior notice. For all purposes hereof, the term "Potential
Default" means the occurrence of any event which, with the passage of time or
the giving of notice or both would become an Event of Default. In addition, upon
the occurrence and during the continuance of any Event of Default, Lead Lender
or Agent may, upon notice to the Company, terminate any commitment and declare
the entire unpaid principal balance of the loans, all accrued interest thereon,
and all other amounts payable under this agreement, all Supplements, and the
other Loan Documents to be immediately due and payable. Upon such a declaration,
the unpaid principal balance of the loans and all such other amounts hall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:


(A)    Enforcement. Lead Lender or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Lead Lender or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the forgoing, Agent may hold
and/or set off and apply against the Company's obligation to Lead Lender by Lead
Lender or Agent, or any balances held by Lead Lender or Agent for the Company's
account (whether or not such balances are then due).


(B)    Application of Funds. Agent may apply all payments received by it to the
Company's obligations to Lead Lender in such order and manner as Agent may elect
in its sole discretion.


In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of the Event of Default, then at Agent's option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to Agent at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 4.00 per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan. All interest
provided for herein shall be payable on demand and shall be calculated on the
basis of a year consisting of 360 days.


SECTION 14.     Broken Funding Surcharge. Notwithstanding any provision
contained in any Supplement giving the Company the right to repay any loan prior
to the date in would otherwise be due and payable, the Company agrees that in
the event it repays any fixed rate balance prior to its scheduled due date or
prior to the last day of the fixed rate period applicable there to (whether such
payment is made voluntarily, as a result of an acceleration, or otherwise), the
Company will pay to Agent a surcharge in an amount equal to the greater of: (i)
an amount that would result in Lead Lender, Agent, and all subparticipants being
made whole (on a present value basis) for the actual or imputed funding losses
incurred by Lead Lender, Agent, and all subparticipants as a result thereof; or
(ii) $300.00. Notwithstanding the foregoing, in the event any fixed rate balance
is repaid as a result of the Company refinancing the loan with another lender or
by other means, then in lieu of the foregoing, the Company shall pay to Agent a
surcharge in an amount sufficient (on a present value basis) to enable Lead
Lender, Agent, and all subparticipants to maintain the yield they would have
earned during the fixed rate period on the amount repaid. Such surcharges will
be calculated in accordance with methodology established by Lead Lender, Agent,
and all subparticipants (copies of which will be made available to the Company
upon request).

E-9

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E



SECTION 15.    Complete Agreement, Amendments. This agreement, all Supplements,
and all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment or modification of this Agreement shall be effective
unless in writing signed by both parties hereto. No waiver of any provision
hereof, and no consent to any departure by either party herefrom, shall be
effective unless approved in writing by the other party, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. In the even this agreement is amended or restate, each
such amendment or restatement shall be applicable to all Supplements hereto.


SECTION 16.     Other Types of Credit. From time to time, Lead Lender may issue
letters of credit or extend other types of credit to or for the account of the
Company. In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any supplement hereto
and this agreement shall be applicable thereto.


SECTION 17.    Applicable Law. Without giving effect to the principle of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this agreement, each Supplement and any other Loan Documents for which Colorado
is specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.


SECTION 18.     Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered main, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):


If to Agent, as follows:    If to the Company, as follows:


For general correspondence purposes:    
CoBank, ACB    Lincolnway Energy, LLC
P.O. Box 5110    59511 West Lincoln Highway
Denver, Colorado 80217-5110    Nevada, Iowa 50201


For direct delivery purposes, when desired:    Attention: Project
Coordinator/Manager
5500 South Quebec Street    Fax No.: (515) 663-9335
Greenwood Village, Colorado 80111-1914


Attention: Credit Information Services
Fax No.: (303) 224-6101


Farm Credit of America, FLCA
and Farm Credit of America, PCA
5015 S. 118th
Omaha, NE 68137


Attention: Ms. Kathy Frahm
Facsimile: 402-348-3500


SECTION 19.     Taxes and Expenses. To the extent allowed by law, the Company
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained or employed by Lead Lender and/or Agent,
and including any expenses of in-house counsel of Lead Lender and/or Agent)
incurred by Lead Lender and/or Agent and any participants of Lead Lender in
connection with the origination, administration, collection, and enforcement of
this agreement and the other Loan Documents, including, without limitation, all
costs and expenses incurred in perfecting, maintain, determining the priority
of, and releasing any security for the Company's obligations to Lead Lender, and
any stamp, intangible, transfer, or like tax payable in connection with this
agreement or any other Loan Document.


SECTION 20.     Effectiveness and Severability. This agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
agreement, all SUpplements, and all other Loan Documents shall have been paid or
satisfied; (B) Lead Lender has no commitment to extend credit to or for the
account of the Company under any Supplement;

E-10

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

and (C) either party sends written notice to the other terminating this
agreement. Any provision of this agreement of any other Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof.


SECTION 21.    Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
COmpany and Lead Lender and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.


SECTION 22.    Participations, Etc. From time to time, Lead Lender may sell to
one or more banks, financial institutions, or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Lead Lender of any
commitment made to the Company hereunder. In connection with the foregoing, Lead
Lender may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential. Patronage distributions in the event of a sale of a participation
interest shall be governed by the Bylaws and Capital Plan of Lead Lender or Lead
Lender's Parent Association (as each may be amended from time to time). A sale
of a participation interest may include certain voting rights of the
participants regard the loans hereunder (including without limitation the
administration, servicing, and enforcement thereof). Lead Lender agrees to give
written notification to the Company of any sale of a participation interest,
which notification may be given by Agent.


SECTION 23.    Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.


SECTION 24.    Administrative Fee. The Company agrees to pay to Agent on
November 1, 2013, and on each November 1 thereafter, for as long as the Company
has commitments from Lead Lender, an administrative fee in the amount of
$4,500.00.




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.
[mlasignaturecfo.jpg]

E-11

--------------------------------------------------------------------------------

Master Loan Agreement RI0328E

SECTION 22.    Participations, Etc. From time to time, Lead Lender may sell to
one or more banks, financial institutions, or other lenders a participation in
one or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Lead Lender of any
commitment made to the Company hereunder. In connection with the foregoing, Lead
Lender may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective participant agrees to keep such information
confidential. Patronage distributions in the event of a sale of a participation
interest shall be governed by the Bylaws and Capital Plan of Lead Lender or Lead
Lender's Parent Association (as each may be amended from time to time). A sale
of a participation interest may include certain voting rights of the
participants regard the loans hereunder (including without limitation the
administration, servicing, and enforcement thereof). Lead Lender agrees to give
written notification to the Company of any sale of a participation interest,
which notification may be given by Agent.


SECTION 23.    Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.


SECTION 24.    Administrative Fee. The Company agrees to pay to Agent on
November 1, 2013, and on each November 1 thereafter, for as long as the Company
has commitments from Lead Lender, an administrative fee in the amount of
$4,500.00.




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.




[mlasignaturevp.jpg]

E-12

--------------------------------------------------------------------------------

EXHIBIT A



Lincolnway Energy, LLC
Nevada, Iowa
Compliance Certificate




As of Month Ended _______________________________________


This certificate is delivered pursuant to the Master Loan Agreement dated
______________________, 2012 (hereinafter referred to as the "MLA") between
Lincolnway Energy, LLC (hereinafter referred to as the "Company") and Farm
Credit Services of America, PCA and Farm Credit Services of America, FLCA
(hereinafter referred to as "Farm Credit"). Terms used herein and defined in the
MLA shall have their defined meanings when used herein.


Section 11 (A) - Working Capital
Required to be no less than $10,000,000 at all times
 
 
 
 
 
 
 
GAAP Current Assets
 
 
 
plus: Unadvanced Portion of Term Revolver
 
 
 
Adjusted Current Assets
 
$0
 
 
 
 
 
GAAP Current Liabilities
 
 
 
plus: current portion of Term Revolver When Fully Advanced
 
 
 
Adjusted Current Liabilities
 
$0
 
 
 
 
 
 
GAAP Working Capital --->
$0
 
 
 
 
 
 
Adjusted working Capital--->
$0
 
Compliance (Yes/No)
 
 
 
 
 
 
 
 
 
 
 
Section 11 (B) - Net Worth
Required to be no less than $45,000,000 at all times
 
 
 
 
 
 
 
Net Worth -->
 
 
 
Compliance (Yes/No)
 
 
 
 
 
 
 





FINANCIAL OFFICER CERTIFICATION


The undersigned hereby certifies that the foregoing is a correct statement of
financial condition and compliance as of the month end stated above, and that,
during such month, there existed at no time any condition or event which
constituted an event of default or which, after notice or lapse of time or both,
would constitute an event of default in the performance of any covenants
contained in the MLA.




By:___________________________________________________________    Title:_______________________________________    Date:________________



E-13

--------------------------------------------------------------------------------

Amendment No. RI0218F

AMENDMENT
TO THE
MASTER LOAN AGREEMENT


THIS AMENDMENT is entered into as of November 8, 2012 between FARM CREDIT
SERVICES OF AMERICA, FLCA AND FARM CREIT SERVICES OF AMERICA, PCA ("Lead
Lender") and LINCOLNWAY ENERGY, LLC, Nevada, Iowa (the "Company").


BACKGROUND


CoBank and the Company are parties to a Master Loan Agreement dated August 21,
2012 (such agreement is hereinafter referred to as the "MLA"). CoBank and the
Company now desire to amend the MLA. For that reason, and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
CoBank and the Company agree as follows:


1.    Section 11 (B) of the MLA is hereby amended and restated to read as
follows:
    
SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:


(B)    Net Worth. The Company will have at the end of each period for which
financial statements are required to furnished pursuant to Section 9(H) hereof
an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $39,000,000.00.


2.    Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.




IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.


FARM CREDIT SERVICES OF AMERICA,
FLCA AND FARM CREDIT SERVICES OF
AMERICA, PCA
 
LINCOLNWAY ENERGY, LLC



[cfosignature118.jpg]

E-14

--------------------------------------------------------------------------------

Amendment No. RI0218F

AMENDMENT
TO THE
MASTER LOAN AGREEMENT


THIS AMENDMENT is entered into as of November 8, 2012 between FARM CREDIT
SERVICES OF AMERICA, FLCA AND FARM CREIT SERVICES OF AMERICA, PCA ("Lead
Lender") and LINCOLNWAY ENERGY, LLC, Nevada, Iowa (the "Company").


BACKGROUND


CoBank and the Company are parties to a Master Loan Agreement dated August 21,
2012 (such agreement is hereinafter referred to as the "MLA"). CoBank and the
Company now desire to amend the MLA. For that reason, and for valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
CoBank and the Company agree as follows:


1.    Section 11 (B) of the MLA is hereby amended and restated to read as
follows:
    
SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:


(B)    Net Worth. The Company will have at the end of each period for which
financial statements are required to furnished pursuant to Section 9(H) hereof
an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $39,000,000.00.


2.    Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.




IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.
FARM CREDIT SERVICES OF AMERICA,
FLCA AND FARM CREDIT SERVICES OF
AMERICA, PCA
 
LINCOLNWAY ENERGY, LLC





[vpsignature.jpg]
[approvaldate.jpg]

E-15